IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00295-CV

BARASINGHA LLC, AS SUCCESSOR IN
INTEREST TO PHARIA, LLC,
                                                          Appellant
v.

HENRY T. WARREN AND CHARLES WARREN,
                                  Appellees


                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 25625


                          MEMORANDUM OPINION

      Appellant, Barasingha LLC, as successor in Interest to Pharia, LLC, appeals the

trial court’s judgment dismissing appellant’s suit and awarding appellees $8,500 in

attorney’s fees as sanctions. By letter dated November 13, 2012, the Clerk of this Court

warned appellant that the clerk’s record in the appeal had not been filed because

appellant had not paid or made arrangements to pay the clerk’s fee for preparation of

the record. Appellant was also warned that if it failed to pay or make arrangements to
pay the clerk’s fee and notify this Court of its actions within 21 days from the date of the

letter, the appeal may be dismissed for want of prosecution.

       More than 21 days have passed and appellant has not notified us that the clerk’s

fee has been paid or arrangements have been made to pay the clerk’s fee. Accordingly,

this appeal is dismissed for want of prosecution. TEX. R. APP. P. 37.3(b).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 20, 2012
[CV06]




Barasingha LLC v. Warren                                                              Page 2